     Case 3:19-cv-01662-BEN-JLB Document 3 Filed 09/03/19 PageID.23 Page 1 of 3



       Alan Alexander Beck
 1     Law Office of Alan Beck
 2     2692 Harcourt Drive
       San Diego, CA 92123
 3     (619) 905-9105
       CA Bar No. 276646
 4     Alan.alexander.beck@gmail.com
 5
       Stephen D. Stamboulieh
 6     Stamboulieh Law, PLLC
       P.O. Box 4008
 7     Madison, MS 39130
       (601) 852-3440
 8     stephen@sdslaw.us
       MS Bar No. 102784
 9
       * Pro Hac Vice Paperwork Forthcoming
10
       Attorneys for Plaintiffs
11     RUSSELL FOUTS and TAN MIGUEL TOLENTINO
12
                            IN THE UNITED STATES DISTRICT COURT
13                        FOR THE SOUTHERN DISTRICT OF CALIFORNIA

14     RUSSELL FOUTS and TAN MIGUEL              )
       TOLENTINO                                 )
15                                               )
                                                 )
16
       Plaintiffs,                               )
17                                               )   Civil Action No. 3:19-cv-1662-LAB-KSC
       v.                                        )
18                                               )
       XAVIER BECERRA, in his                    )
19     Official Capacity as the Attorney General )
       of the State of California,               )
20
                                                 )
21                                               )
                                                 )
22                                               )
       Defendant.                                )
23     ____________________________________)
24

25

26
27

28


                                          NOTICE OF RELATED CASE
     Case 3:19-cv-01662-BEN-JLB Document 3 Filed 09/03/19 PageID.24 Page 2 of 3



 1           TO THE COURT, CLERK OF THE COURT, AND TO ALL PARTIES IN THE RELATED

 2                                       CASES REFERENCED BELOW:

 3
          Pursuant to Local Rule 40.1(f), Plaintiffs Russell Fouts and Tan Miguel Tolentino (“Plaintiffs”),
 4

 5     through their counsel, note the following as a related case: Miller et al v. Becerra et al, Case No. 19-

 6     cv-01537-JAH-AGS, filed in the Southern District of California, on August 15, 2019. Miller is a

 7     case against the same defendant, California Attorney General Xavier Becerra. Like Plaintiffs here,
 8
       the Miller plaintiffs assert Second Amendment challenges to California’s statutory restrictions on a
 9
       specific type of bearable arm. In Miller the arm before the Court is a type of rifle and in Plaintiffs’
10
       matter the arm at issue is a billy/baton. Thus, the legal issues that will need to be decided are similar
11
       because the question before the Court in both cases is what arms are protected by the Second
12

13     Amendment. Assignment of these cases to a single district judge might effect a saving of judicial

14     effort or other economies, as they involve “some of the same parties and are based on . . . similar
15     claims.” Local Rule 40.1(g)(1). Like the lower numbered case (Miller), this case also seeks
16
       declaratory and injunctive relief pertaining to the constitutionality of a state statute under the Second
17
       Amendment
18
          Further, the consideration of this matter alongside the lower numbered case, both involving the
19
20     constitutionality of banning certain arms under state law, would effect a saving of judicial effort and

21     avoid or minimize the risk of multiple, inconsistent rulings and judgments within the same District.

22     Accordingly, and pursuant to CivLR 40.1.h, the Clerk of the Court is requested to report the related
23     cases to “the judges concerned at the earliest date practicable.”
24
       Dated: September 3rd, 2019.
25
                                                      Respectfully submitted,
26
27                                                    /s/ Alan Beck
28                                                    Counsel for Plaintiffs

                                                          -2-
                                              NOTICE OF RELATED CASE
     Case 3:19-cv-01662-BEN-JLB Document 3 Filed 09/03/19 PageID.25 Page 3 of 3



                                           Alan Alexander Beck
 1                                         Law Office of Alan Beck
 2                                         2692 Harcourt Drive
                                           San Diego, CA 92123
 3                                         (619) 905-9105
                                           California Bar No. 276646
 4                                         Alan.alexander.beck@gmail.com
 5
                                           Stephen D. Stamboulieh
 6                                         Stamboulieh Law, PLLC
                                           P.O. Box 4008
 7                                         Madison, MS 39130
                                           (601) 852-3440
 8                                         stephen@sdslaw.us
                                           MS Bar No. 102784
 9
                                           *Pro Hac Vice Paperwork Forthcoming
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                               -3-
                                    NOTICE OF RELATED CASE
